Title: To Alexander Hamilton from Jonathan Brace, 6 February 1800
From: Brace, Jonathan
To: Hamilton, Alexander


          
            Sir—
            Philadelphia Feby. 6th. 1800
          
          I take the liberty of forwarding to you the enclosed—The letter addressd. to me will inform you at once of the object desired—I presume the Guardian will chearfully reimburse all that has been recvd. from the US— Should the young man be discharged.
          The Gentleman who writes the letter is of my acquaintance—quite respectable to whos representation full credit may be given—
          I am respectfully—your Obt. Sert.
          
            Jona. Brace
          
        